Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 54-58, 63, 64, new claims 73-75 and withdrawn claims 65-68, 71-75 
 Are pending.
Claims 1, 54-58, 63, 64, 73-75 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The excluded (pivalic ester) compound in these claims has a positive charge, without a –ve counter-ion.  As such clarity is lacking as to structural make-up of the compound.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 54-58, 63, 64 and (new claims) 73-75 rejected under 35 U.S.C. 103 as being unpatentable over US 7816398 and applicant admitted to references
 
    PNG
    media_image1.png
    20
    383
    media_image1.png
    Greyscale
, 
 
    PNG
    media_image2.png
    51
    570
    media_image2.png
    Greyscale

and 

    PNG
    media_image3.png
    81
    602
    media_image3.png
    Greyscale

is maintained for reasons of record.  

Additional reference Jornada, Molecules 2016, 21, 42, 1-31 is cited (and invoked here) in support of previously used references and to address Applicants arguments.  

Applicant’s arguments focus on the following: 

2. Reference ‘398 is drawn to drug conjugates and the fatty acid group allows for the targeted delivery to tissues of interest.  

Response: 
Applicant’s arguments are not persuasive.  
1. According to the specification page 4, first full paragraph: 

    PNG
    media_image4.png
    265
    610
    media_image4.png
    Greyscale

This above is a portion under ‘detailed description’.  Specification, page 3, line 18-20 

    PNG
    media_image5.png
    85
    610
    media_image5.png
    Greyscale

The claims are examined after ‘
    PNG
    media_image6.png
    19
    157
    media_image6.png
    Greyscale
 of the teachings using prior art references by the Applicant. The position taken is that not citing these applicant cited reference in PTO forms’ does not hide and render irrelevant the knowledge/teachings as being the basis of the invention at hand.  The concept of ‘prodrug’ is not Applicant’s invention and is the subject matter of Bundgaard, and Higuchi references.  The guiding Text Books of Bundgard and Higuchi and just cannot be ignored, just because these citations are not entered into PTO forms.  MPEP does not speak to omitting or selectively choosing information from the specification.  If these citations in the specification is to be overlooked, Applicant needs to place on record other disclosures in the specification that are irrelevant information.  According to MPEP 2164.05(a), [R 08.2017] specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.  This specific MPEP guideline is to address enablement issues, the position taken is that the dictum is applicable here for the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).   Applicant is encouraged to point specific MPEP guidelines on when and why Examiner should ignore Applicant admitted to art.  
Jornada Review article, 2016, provides additional references on the prodrug strategies same as those taught by the Applicant cited references Bundgard and Higuchi mentioned above.  Jornada is invoked here for abundance of additional examples of ester, carbonate and carbamate prodrugs known to one of skill in the art.  

2. ‘398: Applicant deliberately limits the scope of the claims (by amendments) in attempts to render the teachings in ‘398 not anticipatory.  
Applicant is reminded that the rejection at hand is not under 35 USC § 102.
Regardless where the drug is delivered, the concept of ‘why and how’ of prodrug and the compulsory ‘hydrolysis’ for the release of the drug are teachings consistent with 

    PNG
    media_image7.png
    84
    611
    media_image7.png
    Greyscale

for which ‘398 was invoked.  Indeed, ‘the teachings of ‘398 is not limited to Alvocidib.  As noted in previous action page 4, 
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. 
The concept of ‘release’ of the active drug is iterated multiple times in the teaching of ‘398.  This concept of conjugation of known hydroxyl containing compounds Alvocidib and other drugs has the same biochemical rationale as the instant invention.  ‘398 is invoked here for the, now excluded compounds of instant claim AND for teaching and exemplification of the idea: 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
Applicant does not argue that the above statement is an assertion.  Applicant also does not talk about the extensive amendments to the claims, for example, limiting the chain lengths of the alkyl variables.  Therefore amendments do not overcome the rejections at hand.   The Additional References cited on page 9 of previous action were in anticipation of amendments to claims.  Applicant’s arguments overlooks the disclosure in these citations.  
How and why to make ester, carbonate and carbamate prodrug derivatives of hydroxyl group containing known drugs is the subject matter of the cited 
3. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   

Suggestion:  See interview summary filed 2/22/2021

Double Patenting



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625